Citation Nr: 1620579	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, to include a fungal infection (previously claimed as jungle rot).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1963 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2016, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.

Additional evidence relevant to the claim on appeal was obtained and associated with the record after issuance of the April 2015 Supplemental Statement of the Case by the RO and prior to certification of the case to the Board in May 2015, as well as after certification of the case to the Board.  In light of the decision below, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from November 30, 1965 to November 22, 1966 and there is no affirmative evidence that he did not have herbicide exposure while stationed in Vietnam.

2.  The Veteran's current skin disorder, to include a fungal infection, is as likely as not causally related in-service herbicide exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a skin disorder, to include a fungal infection, is granted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.

VA examination reports for skin diseases document the Veteran's diagnoses of onychomycosis/tinea pedis in August 2015 and psoriasis, tinea pedis, and carbuncle in October 2015 during the appeal period.  The Veteran served in the Republic of Vietnam from November 30, 1965 to November 22, 1966 and there is no affirmative evidence that he did not have herbicide exposure while stationed in Vietnam.  In an April 2015 private medical opinion, Dr. Collet has linked the Veteran's diagnoses of onychomycosis and tinea pedis to service in Vietnam.  As there is no credible evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for a skin disorder, to include a fungal infection, is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


